Citation Nr: 1122559	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  08-25 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability manifested joint pain.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a psychiatric disorder other than PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2011.  A transcript of the hearing has been associated with the claims file.

The claims for service connection for PTSD and an otherwise-defined psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The probative evidence of record shows that the Veteran's polyarthralgias, arthritis, and inflammatory synovitis were not manifested until many years after his active duty and are not attributable to such service.


CONCLUSION OF LAW

A disability manifested by joint pain was not incurred in or aggravated in active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With regard to the Veteran's claim of entitlement to service connection for a joint disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Pre-decisional February 2007 and June 2007 letters fully satisfied the duty to notify provisions pertaining to this issue.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, the Veteran was notified of:  the information and evidence necessary to substantiate the claim; which evidence, if any, will be obtained by the claimant; which evidence, if any, will be retrieved by VA; and the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Further, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence relevant to the issue adjudicated herein exists.  Thus, further efforts to obtain records would be futile.

In addition, the Board notes that the Veteran was not afforded a VA examination in connection his joint claim.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed further below, the Board concludes that an examination in connection with the Veteran's service connection claim for a joint disability is not warranted.  Such an examination is not needed because the evidence does not indicate that the claimed condition is related to service.  Specifically, the first evidence of such a disability occurred many years after separation from active duty.  Thus, the Board concludes that VA's duty to assist with respect to the issue adjudicated herein has been met.

Law and Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Thus, in order to establish service connection, a claimant must generally submit evidence of:  (1) a current disability; (2) service incurrence or aggravation of an injury or disease; and (3) a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

With regard to the Veteran's joint complaints, he contends that he currently experiences pain and swelling in his joints which is related to service.  The Board notes that the Veteran has made multiple, conflicting statements with regard to the date of onset of his joint problems.  These statements, along with the medical and lay evidence of record will be discussed in more detail below.

A review of the service treatment records shows no evidence of complaints of, treatment for, or diagnosis of any condition related to the Veteran's joints.  A service entrance medical report indicated that the Veteran was in good health, and a discharge medical report showed no change.  In September 1973, the Veteran requested a hardship discharge and was subsequently discharged from active duty in October 1973.

An October 1978 VA examination report noted no history of muscle or joint problems.  The Veteran reported full range of motion of all joints and spine with no evidence of swelling or redness.

In a November 1982 treatment record, the Veteran reported that his joints had recently begun to hurt in cold weather.

In February 2007, the Veteran submitted a statement for the record indicating that he had begun to experience pain and swelling in his joints during service, due to physical training.  He reported that he was given a hardship discharge because the Army did not want to give him a medical discharge.  He also stated that he may have had painful joints prior to entering service and that service aggravated the condition. 

Thereafter, an April 2003 VA treatment record was added to the record.  The report noted that the Veteran complained of right knee pain with swelling that had been present for about two months.  An April 2003 right knee X-ray showed normal findings.  

A June 2003 treatment record showed complaints of mild knee pain with swelling.  During the examination, the Veteran reported a minor right knee injury ten years prior, in 1993.  A follow up x-ray report showed normal findings.  

A subsequent February 2005 right knee X-ray also showed normal findings.

In June 2007, the Veteran submitted a statement indicating that he had physical problems in service which appeared approximately eight weeks into his active duty training.  He reported that he was not allowed to participate in physical training or any other physical duties.  He then indicated that he put in for hardship discharge thereafter, due to the death of his brother and stress on his family.

A September 2007 lay statement submitted on behalf of the Veteran reported that, during one training exercise in service, the Veteran experienced pain and stress in his legs, ankles, and wrist, which were also dark red.  He indicated that the Veteran was held back from any other physical training at the time.

A May 2006 private treatment record from the Tulsa Regional Medical Center noted no joint pain at the time.

Multiple hardship letters, written by the Veteran's friends and family, dated in 1973, requested for the Veteran to be released from active service.  The letters reported the death of the Veteran's two brothers and financial burdens on the family.  

August 2008 VA X-ray findings for the bilateral knees and hands were essentially normal.  A December 2008 VA treatment record noted a history of pain and swelling in the joints without findings.  Examination findings showed no joint inflammation, no effusions, or swelling and X-ray findings appeared normal.  The examiner noted joint pain, cause uncertain, and no evidence of systemic arthritis.  Further testing was recommended.

In May 2010, the Veteran reported a history of joint pain in the knees since he was a teenager.  

A June 2010 VA treatment record presented a diagnosis of polyarthralgias without evidence of underlying inflammatory arthritis.  A September 2010 VA treatment record showed a diagnosis of arthritis and inflammatory synovitis.

The Board notes that current diagnoses include polyarthralgias and arthritis of the joints, as well as inflammatory synovitis.  However, the question remains as to whether the Veteran's current joint disability is related to military service.  See Pond, 12 Vet. App. 341.  In this regard, the Board finds a lack of an in-service injury and continuity of symptomatology between the Veteran's current symptoms and service.  

The Board acknowledges the Veteran's contentions with regard to the joint pain that he experiences and concedes that he is competent to make such statements; however, the Board does not find his statements credible.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  

Specifically, the Veteran has given multiple, conflicting accounts regarding the date of onset of symptoms of his joint disability.  In a 1978 VA treatment record, the Veteran reported no history of joint problems.  In 1982, the Veteran reported general pain in his joints in cold weather.  In a 2003 VA treatment, the Veteran reported right knee pain that had begun two months prior, though he did report a minor right knee injury in 1993.  In 2007, the Veteran reported that his joint pain had started in service, or possibly prior to service and was aggravated by service.  Thereafter, in 2010, the Veteran indicated that he had experienced joint pain since he was a teenager, prior to service.  Therefore, the Board finds the Veteran's many statements with regard to the date of onset of symptoms associated with a joint condition contradictory and thus lacking in credibility and probative value.  Notably, his allegations are contradicted by the evidence of record, which shows not only that there was no treatment for joint problems in service, but that the Veteran denied inservice symptoms until after he filed his claim for compensation in 2007.  

The Board is within its province to weigh the Veteran's testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board finds that statements made by the Veteran and the September 2007 lay statement submitted on behalf of the Veteran are outweighed by post-service treatment records indicating a disability that began years after service.  The Board finds it to be particularly significant that the Veteran first filed a claim for service connection for a joint disability nearly three decades after leaving service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].  The Board also finds significant the fact that the Veteran did not relate his joint disorder to service until after he filed a claim for service connection in 2007.  

As noted above, the record shows that the Veteran first complained of painful joints in 1982 and associated the pain with cold weather at the time.  He subsequently began treatment for right knee problems with VA in 2003.  Although the Veteran sought treatment for other disorders following service discharge, he never reported a history of joint problems during service, nor did he report continuity of symptoms.  In fact, as noted above, a 1978 VA examination report noted no history of joint problems.  Further, the Veteran has presented multiple, contradicting statements with regard to the date of onset of his joint disorder.  The Board finds that such statements are not credible because they are not supported by the evidence of record which shows the Veteran did not complain of joint pain until 1982 or seek treatment for a joint disability until 2003, many years after service discharge.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements); see also Layno, 6 Vet. App. at 469.  

Additionally, the Board points to multiple, normal X-ray reports from 2003 to 2009, which show no findings of a joint disorder.  Notably, VA treatment records from 2010 show the first evidence of diagnosis of arthritis of the joints.  The Board notes that absence of a joint injury or disorder in the service treatment records or of persistent symptoms of such a disorder at separation, along with the earliest evidence of symptoms of a joint problem being many years later, constitutes negative evidence tending to weigh against the assertion that the Veteran was disabled from any disease or injury during service.  See, e.g., Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  

With regard to the evidentiary gap in this case between active service and the earliest complaints of and treatment for a joint disorder, the Board notes that this absence of evidence constitutes negative evidence tending to disprove the Veteran's claim that he had an injury or disease in service which resulted in chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  Thus, the lack of any objective evidence of continuing complaints, symptoms, or findings for many years between the period of active duty and the first post-service complaints or symptoms of a joint disorder is itself evidence which tends to show that the Veteran's current joint disorder did not have its onset in service or for many years thereafter.  

Of further significance to the Board in this matter is the fact that the claims folder contains no competent evidence of an association between the currently-diagnosed polyarthralgias, arthritis, and inflammatory synovitis and the Veteran's active duty.  [The Veteran has not been shown to have the required medical expertise to support such a nexus with his own contentions.]  For these reasons, the Board finds that the claim of service connection for a disability manifested by joint pain must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this service connection claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a disability manifested by joint pain is denied.


REMAND

Although further delay is regrettable, additional development is needed prior to a final adjudication of the remaining issues on appeal.  Specifically, the Veteran contends that his is currently experiencing PTSD and a psychiatric disorder (other than PTSD) which are related to service.  With regard to PTSD, he reports experiencing multiple traumatic events in service, including a grenade explosion during basic training and multiple personal assaults, including fights with other soldiers and an inservice robbery.  With regard to a psychiatric disorder other than PTSD, the Veteran alleges that he began experiencing symptoms of anxiety and depression in service and that these symptoms continue today.  

The Board finds the Veteran competent to attest to conditions of his service which are readily observable to a lay person.  See 38 U.S.C.A. § 1154(a); Washington, 19 Vet. App. at 362.  Indeed, review of service treatment records shows no complaints of, treatment for, or findings of a psychiatric disorder of any kind.  Service records were silent with regard to the trauma reported by the Veteran.  Rather, service personnel records indicate that the Veteran was discharged for hardship reasons in 1973. 

Post-service treatment records show a diagnosis of schizophrenia in August 1978 with continued psychiatric treatment since that time.  

Lay statements submitted by the Veteran's family members in 1978 reported a change in the Veteran's personality as early as 1973, around the time of service discharge.  

A March 1982 VA record shows treatment for a nervous condition.  1983 VA treatment records showed notations of schizophrenia.  An October 1983 private treatment record reflects a diagnosis of adjustment disorder with a depressed mood and a finding that the Veteran was taking Thorazine since 1978 for relaxation.  

A September 2002 VA treatment record indicated a possible diagnosis of PTSD.  

In November 2004, the Veteran reported being the victim of an inservice robbery.  He also reported hearing voices.  Notably, the Veteran indicated possible sexual trauma inserivce, although his statements were vague.

In a December 2004 report, the Veteran reported both pre-service and inservice stressors, but refused to provide details about such stressors.  A diagnosis of major depression, PTSD and schizophrenia was assessed.  A September 2005 VA psychiatric treatment record noted depressive and psychiatric disorders.

A March 2009 VA treatment record noted an inservice stressor involving a grenade explosion.  

In August 2010 VA mental health note, Dr. J. K. stated that the Veteran had been treated in the VAMC Mental Health Clinic for depressive disorder not otherwise disabling; mild PTSD; and a psychotic disorder not otherwise disabling.  He did not provide a medical opinion relating any of these disorders to service.

Based on this evidentiary posture, the Board finds that additional development is warranted in this case.  In particular, the Veteran has reported inservice stressors, and the record shows evidence of treatment for PTSD and other psychiatric disorders.  Based on these positive findings, the Board believes that the Veteran should be given another opportunity to provide sufficiently detailed information with which to verify his reported inservice stressors.  

Also, as noted above, the Veteran has current diagnoses of PTSD as well as various psychiatric disorders other than PTSD.  Additionally, the Veteran reports experiencing symptoms of depression inservice.  As no medical opinion has been provided regarding a relationship between these current diagnoses and the Veteran's service, a VA examination with an etiological opinion is necessary to determine whether any current psychiatric disorder, to include PTSD, is related to the Veteran's service.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record:  (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (2) establishes that the claimant suffered an event, injury or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); & Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr, supra; Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

As previously discussed herein, although the service treatment records are negative for complaints of, treatment for, or findings of a psychiatric disability, the Veteran has competently asserted that he has experienced observable symptoms of depression in service and since service.  Further, he reports multiple traumatic inservice events.  Accordingly, the Board finds that a VA examination is necessary to determine the Veteran's complete disability picture and whether he has a currently diagnosed psychiatric disability that is related to service.  Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  As this case presents certain medical questions which cannot be answered by the Board, a VA examination must be conducted.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

Also on remand, the RO/AMC should verify that all outstanding service personnel records have been obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available service personnel records have been obtained and associated with the record on appeal.  If there are no outstanding records, this fact should be noted in the claims file.  
2.  Review the file and prepare a summary of all claimed stressors as set forth in information of record from the Veteran including (1) incidents of personal assault (to include robbery, fighting and sexual trauma) and; (2) an incident involving a hand grenade explosion during basic training.  To the extent possible, verify any such claimed and unverified stressors.  [In so doing, associate any response and/or additional, pertinent records, with the claims file.]

3.  The Veteran should be accorded a VA psychiatric examination to determine the nature, extent, and etiology of any psychiatric disorder, including PTSD, found on evaluation.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All relevant testing should be conducted, such as the Minnesota Multiphasic Personality Inventory (MMPI) and the Mississippi Scale for Combat- Related Post-Traumatic Stress Disorder.  

The examination report should include a detailed account of all psychiatric pathology found to be present.  The examiner is asked to list any and all psychiatric disorders (including PTSD) found on examination.  [The diagnoses should be in accordance with the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. rev., 1994).]  If there are multiple psychiatric disorders (to include PTSD), the examiner should attempt to reconcile the diagnoses and should specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be disassociated from one disorder or another, it should be specified.  

For any psychiatric disability other than PTSD diagnosed on examination, the examiner should opinion as to whether it is at least as likely as not (50% probability) that any such disorder is etiologically related to the Veteran's military service.  In answering this question, the examiner should discuss the Veteran's statements regarding having experienced anxiety and depression in service.  

For any PTSD diagnosed on examination, the examiner should opine as to whether it is at least as likely as not (50% probability) that such disability is related to a verified in-service stressor.  Specifically, if a diagnosis of PTSD is appropriate, the examiner should specify the credible "stressors" that caused the disorder and the evidence that was relied upon to establish the existence of the stressor(s).  

A complete rationale for all opinions expressed should be included in the examination report.  

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures.

5.  Following the above, the AMC/RO should readjudicate the Veteran's claims for service connection for PTSD and a psychiatric disorder other than PTSD.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


